Exhibit 10.6

Execution Version

AMENDED AND RESTATED CONTRIBUTION DEFERRAL AGREEMENT

effective as of July 22, 2011

by and among

YRC INC.,

USF HOLLAND, INC.,

NEW PENN MOTOR EXPRESS, INC.,

USF REDDAWAY INC.,

and

the TRUSTEES for the

CENTRAL STATES, SOUTHEAST AND SOUTHWEST AREAS PENSION FUND

and the other Funds (as defined herein) on the signature pages hereto

and

WILMINGTON TRUST COMPANY,

as Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     2   

SECTION 1.01. Defined Terms

     2   

SECTION 1.02. Terms Generally

     9   

ARTICLE II Deferred Contributions

     10   

SECTION 2.01. Deferred Pension Payments and Deferred Interest

     10   

SECTION 2.02. Interest

     10   

SECTION 2.03. Prepayments

     11   

SECTION 2.04. Payments Generally; Allocations of Proceeds; Pro Rata Treatment

     11   

SECTION 2.05. Application of Current Pension Payments

     13   

ARTICLE III Representations and Warranties of the Obligors

     13   

SECTION 3.01. Organization; Powers

     13   

SECTION 3.02. Authorization; Enforceability

     13   

SECTION 3.03. No Violation

     13   

SECTION 3.04. Inability to Make Certain Limited Payments

     14   

SECTION 3.05. Financial Condition

     14   

SECTION 3.06. Covenants

     14   

ARTICLE IV Representations and Warranties of the Funds

     14   

SECTION 4.01. Authority and Enforceability

     14   

SECTION 4.02. Acknowledgment

     15   

ARTICLE V Conditions Precedent

     15   

SECTION 5.01. Amendment and Restatement Effective Date

     15   

ARTICLE VI Affirmative Covenants

     17   

SECTION 6.01. Reporting and Notices

     17   

SECTION 6.02. Financial Advisor

     18   

SECTION 6.03. [Reserved]

     19   

SECTION 6.04. Maintenance of Properties; Insurance

     19   

SECTION 6.05. Promissory Note

     19   

SECTION 6.06. Most Favored Nations

     19   

ARTICLE VII Negative Covenants

     20   

SECTION 7.01. Obligors

     20   

SECTION 7.02. Funds

     21   

 

i



--------------------------------------------------------------------------------

ARTICLE VIII Events of Default

     21   

SECTION 8.01. Events of Default

     21   

ARTICLE IX The Agent

     24   

SECTION 9.01. Appointment

     24   

SECTION 9.02. Duties

     24   

SECTION 9.03. Liability

     25   

SECTION 9.04. Resignation

     26   

SECTION 9.05. Reliance

     26   

SECTION 9.06. Representative

     26   

SECTION 9.07. Sales or Transfers

     27   

ARTICLE X Reserved

     28   

ARTICLE XI Miscellaneous

     28   

SECTION 11.01. Fees and Expenses

     28   

SECTION 11.02. Indemnity

     28   

SECTION 11.03. Remedies

     29   

SECTION 11.04. Consent to Amendments

     29   

SECTION 11.05. Successors and Assigns

     30   

SECTION 11.06. Severability

     30   

SECTION 11.07. Counterparts

     30   

SECTION 11.08. Descriptive Headings; Interpretation

     30   

SECTION 11.09. Entire Agreement

     31   

SECTION 11.10. No Third-Party Beneficiaries

     31   

SECTION 11.11. Schedules

     31   

SECTION 11.12. Governing Law

     31   

SECTION 11.13. Submission to Jurisdiction; Choice of Forum

     31   

SECTION 11.14. Mutual Waiver of Jury Trial

     31   

SECTION 11.15. Notices

     32   

SECTION 11.16. No Strict Construction

     32   

SECTION 11.17. [Reserved]

     33   

SECTION 11.18. Confidentiality

     33   

SECTION 11.19. Intercreditor Agreement

     33   

SECTION 11.20. No Effect on Other Obligations

     33   

SECTION 11.21. Effect of Amendment and Restatement

     33   

 

ii



--------------------------------------------------------------------------------

Schedule 1.01(a)    First Priority Collateral Schedule 1.01(b)    Third Priority
Collateral Schedule 2.01    Deferred Pension Payments, Deferred Interest and
Pension Interest Rate Schedule 2.04    Payment Details Schedule 7.01(b)    No
More Favorable Terms Exception Schedule 11.15    Notice Details Exhibit A-1   
Form of Mortgage (First Priority Collateral) Exhibit A-2    Form of Mortgage
(Third Priority Collateral) Exhibit B    Form of Promissory Note Exhibit C   
Form of Guarantee Exhibit D    Form of Reaffirmation Agreement Exhibit E-1   
Form of Amended and Restated Mortgage (First Priority Collateral) Exhibit E-2   
Form of Amended and Restated Mortgage (Third Priority Collateral) Exhibit F-1   
Senior Credit Facility Exhibit F-2    10% Series A Senior Secured Notes
Indenture Exhibit F-3    10% Series B Senior Secured Notes Indenture Exhibit G
   List of Closing Documents

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CONTRIBUTION DEFERRAL AGREEMENT

This Amended and Restated Contribution Deferral Agreement (as amended, modified
or supplemented from time to time, this “Agreement”), effective as of July 22,
2011, by and among: (i) YRC INC., a Delaware corporation (“YRC”), USF HOLLAND,
INC., a Michigan corporation (“Holland”), NEW PENN MOTOR EXPRESS INC., a
Pennsylvania corporation (“New Penn”), USF REDDAWAY INC., an Oregon corporation
(“Reddaway”; each of YRC, Holland, New Penn and Reddaway a “Primary Obligor”,
and collectively, the “Primary Obligors”); (ii) the TRUSTEES for the CENTRAL
STATES, SOUTHEAST AND SOUTHWEST AREAS PENSION FUND (the “CS Pension Fund”), and
each other pension fund listed on the signature pages hereto (each of the CS
Pension Fund and such other pension funds a “Fund”, and collectively, the
“Funds”); and (iii) Wilmington Trust Company, as agent for the Funds (together
with its successors and assigns, in such capacity, the “Agent”). The Obligors,
the Funds and the Agent are herein individually each referred to as a “Party”
and together referred to as the “Parties”.

RECITALS

WHEREAS, the Primary Obligors and certain of their employees who are represented
by the International Brotherhood of Teamsters (the “Teamsters”) have previously
entered into the 2008-2013 National Master Freight Agreement and its Supplements
(or other agreements mirroring the 2008-2013 National Master Freight Agreement
with respect to the Primary Obligors’ pension contribution obligations,
collectively, the “CBA”), which, among other things, provides that the Primary
Obligors will generally make certain contributions to the Funds based on hours
worked by covered employees;

WHEREAS, the Primary Obligors and certain of their employees who are represented
by the Teamsters have altered or amended certain provisions of the CBA (as
amended, modified or supplemented, the “Amended CBA”), most recently pursuant to
the terms of the Agreement for Restructuring of the YRC Worldwide, Inc.
Operating Companies entered on September 24, 2010, which provides that,
effective June 1, 2011, the Primary Obligors will commence making certain
payments or contributions to the Funds;

WHEREAS, pursuant to that certain Contribution Deferral Agreement dated June 17,
2009 (as amended, modified or supplemented prior to the date hereof, the
“Original Contribution Deferral Agreement”), and certain joinders thereto, each
of the Funds agreed to defer one or more payments otherwise due to the Funds
from the Primary Obligors under the CBA for services rendered by certain
employees of the Primary Obligors during certain periods in 2009;

WHEREAS, the Primary Obligors have provided the Funds with certain information
regarding their financial status, ongoing projected cash flow and their
resulting ability to repay amounts owed under the Original Contribution Deferral
Agreement in accordance with its terms; and

WHEREAS, the Primary Obligors and the Funds have agreed subject to the terms and
conditions hereof to amend and restate the Original Contribution Deferral
Agreement in connection with the restructuring of Parent and its subsidiaries.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following
capitalized terms have the meanings specified below:

SECTION 1.02. “ABL Representative” shall have the meaning set forth in the
Intercreditor Agreement.

“ABL Facility Event of Default” shall have the meaning set forth in
Section 8.01(g).

“ABL Security Documents” shall have the meaning set forth in the Intercreditor
Agreement.

“ABS Facility” shall have the meaning set forth in Section 5.01(d).

“Adjusted Gross Book Value” means 50% percent of the Gross Book Value of the
Third Priority Collateral as determined at the time and from time to time such
Third Priority Collateral is provided to the Agent, on behalf of the Funds.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” has the meaning given to that term in the introductory paragraph hereof.

“Agreement” has the meaning given to that term in the introductory paragraph of
this Agreement.

“Amended CBA” has the meaning given to that term in the recitals of this
Agreement.

“Asset Sale” means any sale, transfer or other disposition by an Obligor to any
Person of any real property set forth on Schedule 1.01(a) other than sales,
transfers or other dispositions of any such property by an Obligor to another
Obligor (so long as all actions necessary to maintain the perfection of the
Agent’s first-priority Lien on such First Priority Collateral are taken).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York or Wilmington, Delaware are
authorized or required by law to remain closed.

 

2



--------------------------------------------------------------------------------

“Cash Flow Repayment Amount” shall have the meaning set forth in
Section 2.03(b).

“CBA” has the meaning given to that term in the recitals of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

“Collateral” means collectively the First Priority Collateral and the Third
Priority Collateral.

“Collateral Documents” means, collectively, the Mortgages and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, evidence or perfect Liens to secure the
Obligations, including all other mortgages, deeds of trust, collateral trust
agreements, intercreditor agreements or collateral sharing agreements,
guarantees, subordination agreements, powers of attorney, consents, assignments,
contracts, notices, financing statements and all other written matter whether
heretofore, now, or hereafter executed by an Obligor and delivered to the Agent,
in each case intended to create, evidence or perfect Liens to secure the
Obligations and as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Facilities Event of Default” has the meaning set forth in
Section 8.01(g).

“Convertible Facility” means the 10% Series A Convertible Senior Secured Notes
Indenture or the 10% Series B Convertible Senior Secured Notes Indenture
(collectively, the “Convertible Facilities”) substantially in the forms attached
hereto as Exhibits F-2 and F-3, respectively, subject to amendments,
modifications and supplements permitted hereby.

“Current Pension Payments” means obligations in respect of payments required of
each of the applicable Primary Obligors to one or more Funds pursuant to the
Amended CBA from and after June 1, 2011.

“CS Pension Fund” has the meaning given to that term in the introductory
paragraph hereof.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deferred Interest” means the aggregate amount of deferred accrued interest on
the Deferred Pension Payments due and owing to the Funds pursuant to the
Original Contribution Deferral Agreement from the Primary Obligors for the
period from November 5, 2009 through and including the Effective Date. The
amount of Deferred Interest owed to each Fund as of the Effective Date is set
forth on Schedule 2.01.

 

3



--------------------------------------------------------------------------------

“Deferred Pension Payment” means the contributions deferred pursuant to the
Original Contribution Deferral Agreement that remain due and owing to the Funds
from the Primary Obligors hereunder. The amount of Deferred Pension Payments
owed to each Fund as of the Effective Date is set forth on Schedule 2.01.

“Effective Date” means the date on which the conditions to effectiveness of this
Agreement set forth in Section 5.01 are satisfied (or waived).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Obligor, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“Event of Default” has the meaning set forth in Article VIII.

“Excess Cash Flow” shall have the meaning set forth in the Senior Credit
Facility.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of any Primary Obligor.

“First Priority Collateral” means any and all real property, owned by an
Obligor, covered by the Collateral Documents and any and all other property of
any Obligor, now existing or hereafter acquired, that may at any time be or
become subject to a first priority security interest or Lien (subject to
Permitted Liens and subordinate Liens created pursuant to the Senior Credit
Facility and the Convertible Facilities, as applicable) in favor of or for the
benefit of the Agent, on behalf of itself and the Funds, to secure the
Obligations. The First Priority Collateral shall be limited to the real property
described on Schedule 1.01(a) (and the property described in the Mortgages
encumbering such real property), in each case subject to the terms herein and
the Intercreditor Agreement.

“Fund” and “Funds” have the meanings assigned to such terms in the introductory
paragraph hereof.

“Fund Documents” means this Agreement, the Guarantee, the Intercreditor
Agreement and the Collateral Documents.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the government of the United States of America or
any other nation, any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

4



--------------------------------------------------------------------------------

“Gross Book Value” shall have the meaning assigned to such term by GAAP.

“Guarantee” means (i) that certain Non-Recourse Guaranty Agreement, by and among
each Guarantor party thereto from time to time and the Agent, on behalf of
itself and the Funds, and (ii) any other non-recourse guarantee, by and among a
Guarantor and the Agent, on behalf of itself and the Funds, and any other party
thereto, in each case as reaffirmed on the Effective Date pursuant to the
Reaffirmation. It is understood and agreed that (x) only Affiliates of the
Primary Obligors executing a Mortgage shall be required to execute a Guarantee,
(y) recourse pursuant to a Guarantee with respect to any Guarantor shall be
limited to such Guarantor’s owned real property subject to any Mortgage (and the
property described in such Mortgage) and (z) once all owned real property of a
Guarantor subject to the Collateral Documents is disposed of in a manner
permitted by this Agreement, any Guarantee of such Guarantor shall be terminated
in accordance with its terms. Any Guarantee shall be substantially in the form
attached hereto as Exhibit C hereto or such other form as is reasonably
acceptable to the Primary Obligors, the Agent and the CS Pension Fund.

“Guarantors” means each Affiliate of the Primary Obligors who executes a
Guarantee.

“Holland” has the meaning given to that term in the introductory paragraph of
this Agreement.

“Indemnitee” has the meaning assigned to such term in Section 11.02.

“Intercreditor Agreement” means an intercreditor agreement by and among the
Agent, on behalf of the Funds, the Senior Administrative Agent, the ABL
Representative, the 10% Series A Convertible Debt Agent and the 10% Series B
Convertible Debt Agent.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Majority Funds” means, at any time, Funds having outstanding Deferred Pension
Payments and Deferred Interest representing at least 50.1% of the sum of the
total outstanding Deferred Pension Payments and Deferred Interest for all Funds
at such time.

“Material Adverse Effect” means (a) a material adverse effect on (i) the
business, assets, operations or condition, financial or otherwise, of Parent and
its subsidiaries taken as a whole, (ii) the ability of the Obligors to perform
any of their respective obligations under the Fund Documents or (iii) the rights
of or benefits available to the Funds (or the Agent, on behalf of the Funds)
under this Agreement and the other Fund Documents or (b) a material impairment
of a material portion of the Collateral or of any Lien on any material portion
of the Collateral in favor of or for the benefit of the Agent and/or the Funds
or the priority of such Liens.

 

5



--------------------------------------------------------------------------------

“Monthly Contribution Amount” means, with respect to any Fund, the amount
required pursuant to the terms of the Amended CBA to be paid by the Primary
Obligors to such Fund in respect of any calendar month, including any adjustment
payment (made in the ordinary course and pursuant to traditionally-recognized
accounting adjustments) in an amount necessary to reconcile previous payments of
the Monthly Contribution Amount to the amount required as a Current Pension
Payment for the corresponding month.

“Mortgage” means each mortgage, deed of trust or other agreement, as each may be
amended, amended and restated, or otherwise modified from time to time, which
conveys or evidences a Lien in favor of or for the benefit of the Agent, on
behalf of itself and the Funds, on real property owned by an Obligor. The form
of mortgage for each of the First Priority Collateral and Third Priority
Collateral is attached hereto as Exhibit A-1 and A-2, respectively. A form of
amended and restated mortgage for each of the First Priority Collateral, and the
Third Priority Collateral is attached hereto as Exhibit E-1 and E-2,
respectively.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA with respect to which the Company or any of its ERISA Affiliates has or
may have any liability, contingent or otherwise.

“Net Cash Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event and (ii) except in the case of the real property set
forth on Schedule 1.01(a), the amount of all payments required to be made as a
result of such event to repay indebtedness (other than Deferred Pension
Payments) secured by such asset or otherwise subject to mandatory prepayment as
a result of such event.

“New Penn” has the meaning given to that term in the introductory paragraph of
this Agreement.

“Obligations” means the due and punctual payment of (a) all Deferred Pension
Payments, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Deferred Pension
Payments (including Deferred Interest) when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (b) all
other indemnities, fees, costs, and expenses (including, without limitation, the
fees and expenses of the Agent, the Agent’s sub-agents and legal counsel
reimbursable hereunder), whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Obligors under this
Agreement and the other Fund Documents.

“Obligor” and “Obligors” shall mean the Primary Obligors and the Guarantors.

 

6



--------------------------------------------------------------------------------

“Original Contribution Deferral Agreement” has the meaning given to that term in
the recitals of this Agreement.

“Parent” means YRC Worldwide Inc.

“Party” and “Parties” have the meanings assigned to such terms in the
introductory paragraph hereof.

“Pension Interest Rate” means, with respect to any Fund, the rate of interest
per annum set forth for such Fund on Schedule 2.01.

“Pension Trust” means with respect to any Fund, trust documentation that creates
and governs the Fund.

“Permitted Lien” shall mean (a) Liens described in (i) clauses (a), (b), (e),
(f) and (g) of the definition of “Permitted Encumbrances” and
(ii) Section 6.02(i), in each case in the Senior Credit Facility as of the
Effective Date, (b) as to any property comprising Collateral, exceptions set
forth in the Title Policy (as defined in the Original Contribution Deferral
Agreement) for such property, (c) Liens granted pursuant to the Bank Group
Security Documents (as defined in the Intercreditor Agreement) subject to the
terms, conditions and provisions of the Intercreditor Agreement, (d) Liens
granted pursuant to the Convertible Note Documents (as defined in the
Intercreditor Agreement) subject to the terms, conditions and provisions of the
Intercreditor Agreement and (e) Liens arising in the ordinary course of business
securing obligations (other than debt for borrowed money) in an amount not to
exceed $1,000,000 at any time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership or other entity.

“Primary Obligor” and “Primary Obligors” shall have the meanings assigned to
such terms in the introductory paragraph of this Agreement.

“Projections” shall have the meaning set forth in Section 3.05.

“Promissory Note” means a promissory note evidencing the Deferred Pension
Payments and Deferred Interest owed to any Fund by the applicable Primary
Obligor under the Agreement. Each Promissory Note shall be substantially in the
form of Exhibit B attached hereto.

“Reaffirmation” means that certain Reaffirmation Agreement, dated as of the
Effective Date by and among USF Glen Moore Inc., a Pennsylvania corporation, and
Transcontinental Lease, S. de R.L. de C.V., a company organized under the laws
of the United States of Mexico, and the Agent.

“Reddaway” has the meaning given to that term in the introductory paragraph of
this Agreement.

“Release Event” shall have the meaning set forth in Section 11.17.

 

7



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Responsible Officer” means the chief financial officer, principal accounting
officer, treasurer, controller or any vice president whose duties include
monitoring compliance with this Agreement by the Obligors, and when used with
respect to the Agent, the officer in the Corporate Capital Markets division at
the Corporate Trust Office of the Agent having direct responsibility for the
administration of this Agreement.

“Restructuring” means a proposed restructuring of the Parent and its
subsidiaries.

“Senior Administrative Agent” means the administrative agent (including any
successor or assign thereof) under the Senior Credit Facility.

“Senior Credit Facility” means that certain Amended and Restated Credit
Agreement, dated as of July 22, 2011, by and among Parent, the Lenders party
thereto from time to time, and JPMorgan Chase Bank, N.A., as Administrative
Agent, as amended, modified, supplemented, restated, renewed, replaced,
refinanced or extended from time to time.

“Senior Credit Facility Event of Default” shall have the meaning set forth in
Section 8.01(g).

“6% Senior Note Indenture” means the Indenture in respect of the 6% Senior Notes
due 2014 among Parent and U.S. Bank National Association, as trustee thereunder,
in the form attached to the 6% Senior Note Purchase Agreement, as the same may
be amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof.

“6% Senior Note Purchase Agreement” means that certain Note Purchase Agreement,
dated as of February 11, 2010, by and among Parent, certain of its subsidiaries
and the investors party thereto.

“6% Senior Notes” means Parent’s 6% Convertible Senior Notes due 2014 issued
pursuant to the 6% Senior Note Indenture.

“Taxes” means any and all present or future taxes, penalties, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

“Teamsters” has the meaning given to that term in the recitals of this
Agreement.

“10% Series A Convertible Debt Agent” means the collateral trustee under the 10%
Series A Convertible Senior Secured Notes Indenture.

“10% Series A Convertible Senior Secured Notes Indenture” means that certain
indenture dated as of July 22, 2011, by and among YRC Worldwide Inc., as issuer,
certain subsidiaries as guarantors, and U.S. Bank National Association, as the
trustee.

 

8



--------------------------------------------------------------------------------

“10% Series B Convertible Debt Agent” means the collateral trustee under the 10%
Series B Convertible Senior Secured Notes Indenture.

“10% Series B Convertible Senior Secured Notes Indenture” means that certain
indenture dated as of July 22, 2011, by and among YRC Worldwide Inc., as issuer,
certain subsidiaries as guarantors, and U.S. Bank National Association, as the
trustee.

“Third Priority Collateral” means any and all real property owned by an Obligor,
covered by the Collateral Documents, and any and all other property of any
Obligor now existing or hereafter acquired, that may at any time be or become
subject to a third priority security interest or Lien (subject to Permitted
Liens and subordinate to Liens created pursuant to the Senior Credit Facility
pursuant to the Intercreditor Agreement) in favor of or for the benefit of the
Agent, on behalf of itself and the Funds, to secure the Obligations. The Third
Priority Collateral shall be limited to the real property described on Schedule
1.01(b) (and the property described in the Mortgages encumbering such real
property), subject in each case to the terms herein and the Intercreditor
Agreement.

“13-Week Cash Flow Projections” shall have the meaning set forth in
Section 6.02(f).

“Transactions” means the execution, delivery and performance by the Obligors and
Funds of this Agreement, the execution, delivery and performance by the Obligors
of the other Fund Documents (including the granting of the Liens to the Agent,
for the benefit of itself and the Funds, granted thereby), the consummation of
the amendment and restatement of the Senior Credit Facility substantially in the
form delivered to the Funds and the Agent attached hereto as Exhibit F-1 (with
any amendments, supplements and/or modifications prior to the Effective Date
shall require the approval of the Majority Funds if any changes are material in
accordance with Section 5.01(f) hereto) and the consummation of the other
“Transactions” as such term is defined in such Senior Credit Facility.

“2011 ABL Agreement” shall have the meaning set forth in the Intercreditor
Agreement.

“US Dollars” or “$” means the lawful money of the United States of America.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“YRC” has the meaning given to that term in the introductory paragraph of this
Agreement.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. References to the plural include the singular, and
references to the singular include the plural. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as

 

9



--------------------------------------------------------------------------------

the word “shall”. Unless the context expressly requires otherwise: Except where
expressly stated otherwise herein, any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, restated, supplemented, otherwise modified, renewed,
refinanced, replaced or extended (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein);

(a) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns;

(b) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(c) all references herein to articles, sections, exhibits and schedules shall be
construed to refer to Articles and Sections of, and exhibits and schedules to,
this Agreement;

(d) any capitalized terms used in any schedule or exhibit attached hereto and
not otherwise defined therein shall have the meanings set forth in this
Agreement; and

(e) the term “knowledge” or “aware” shall mean the actual knowledge of a
Responsible Officer.

ARTICLE II

Deferred Contributions

SECTION 2.01. Deferred Pension Payments and Deferred Interest. As of the
Effective Date, the Primary Obligors owe the Funds, without defense,
counterclaim or offset of any kind, (a) an aggregate amount equal to
$146,594,543.10 in respect of the Deferred Pension Payments and (b) an aggregate
amount equal to $4,453,810.84 in respect of the Deferred Interest, with the
specific amounts owed to each Fund as of the Effective Date being set forth on
Schedule 2.01 hereto. Subject to the terms and conditions set forth herein, the
Funds, on a several basis, and the Primary Obligors, on a joint and several
basis, hereby agree that payment of all (i) Deferred Pension Payments and
(ii) Deferred Interest shall be made by the Primary Obligors to the applicable
Funds on March 31, 2015.

SECTION 2.02. Interest.

(a) Interest shall accrue with respect to (i) each Deferred Pension Payment (or,
as applicable, the unpaid portion thereof) from the Effective Date until the
date such Deferred Pension Payment has been paid in full to the applicable Fund
and (ii) all Deferred Interest (or, as applicable, the unpaid portion thereof)
from the Effective Date until such Deferred Interest has been paid in full, in
each case at the Pension Interest Rate. Accrued interest on each Deferred
Pension Payment and the Deferred Interest shall be payable in arrears in cash on
the fifteenth day of each calendar month commencing on August 15, 2011, and upon
termination of this Agreement. Interest payable pursuant to this Section 2.02
shall be computed on the basis of a 365 day or 366 day year, as the case may be.

 

10



--------------------------------------------------------------------------------

SECTION 2.03. Prepayments.

(a) Asset Sales. In the event of receipt of Net Cash Proceeds from any Asset
Sale or any casualty or condemnation event with respect to real property
described on Schedule 1.01(a), the Obligors shall, within five (5) Business Days
after receipt of such Net Cash Proceeds, prepay the Obligations in an aggregate
amount equal to 100% of such Net Cash Proceeds.

(b) Excess Cash Flow. The Primary Obligors shall prepay the Obligations on the
date that is three (3) Business Days after the earlier of (i) date on which
Parent’s annual audited financial statements for the immediately preceding
fiscal year are delivered to the Lenders (as defined in the Senior Credit
Facility) pursuant to the terms of the Senior Credit Facility or (ii) the date
on which such financial statements were required to be delivered to the Lenders
(as defined in the Senior Credit Facility) pursuant to the terms of the Senior
Credit Facility, in an amount equal to (x) 50% of Parent’s Excess Cash Flow for
such immediately preceding fiscal year minus (y) any voluntary prepayments of
the Term Loans (as defined in the Senior Credit Facility) during such fiscal
year minus (z) any amounts owed by Parent and its subsidiaries to the Lenders
(as defined in the Senior Credit Facility) pursuant to Section 2.12(e) of the
Senior Credit Facility (the “Cash Flow Repayment Amount”), with the first such
prepayment pursuant to this Section 2.03(b) required to be made by the Primary
Obligors in 2013 in respect of Parent’s Excess Cash Flow for the fiscal year of
Parent ending December 31, 2012. Any such prepayments of the Obligations
required under this Section 2.03(b) shall be in an amount equal to the Cash Flow
Repayment Amount (as certified, in writing, by the Primary Obligors to the
Agent, including reasonably detailed calculations with respect to such amount
and upon which the Agent may conclusively rely upon without independent
investigation) and shall be applied in accordance with Section 2.03(d).

(c) Optional. Obligors shall have the right at any time and from time to time,
without premium or penalty, to prepay any of the Obligations in whole or in part
either with or without prior notice, in the sole discretion of the Obligors.

(d) Application of Prepayments. Any prepayments pursuant to Sections 2.03(a),
(b) or (c) shall be applied (i) first, towards payment of Deferred Interest,
ratably among the Funds in accordance with the amounts of Deferred Interest then
due to the Funds and (ii) second, towards payment of all Deferred Pension
Payments, ratably among the Funds in accordance with the Deferred Pension
Payments then due to the Funds. Any optional prepayment hereunder shall be
applied as between Deferred Interest and Deferred Pension Payments as directed
by the Primary Obligors (but in any event ratably among the Funds in accordance
with the Deferred Pension Payments or Deferred Interest then due the Funds, as
applicable).

SECTION 2.04. Payments Generally; Allocations of Proceeds; Pro Rata Treatment.

(a) Each Primary Obligor shall make each payment required to be made by it
hereunder or under any other Fund Document (whether of Deferred Pension Payment,
Deferred Interest, interest, fees or otherwise) prior to the time expressly
required hereunder or under such

 

11



--------------------------------------------------------------------------------

other Fund Document for such payment (or, if no such time is expressly required,
prior to 3:00 p.m. Central Standard Time), on the date when due, in immediately
available funds, without set-off or counterclaim. All such payments shall be
made to the Agent to the applicable account specified in Schedule 2.04 or, in
any such case, to such other account as the Agent shall from time to time
specify in a notice delivered to the Primary Obligors. The Agent shall
distribute any such payments received by it for the account of the appropriate
Fund in accordance with such Schedule 2.04 promptly following receipt thereof.
If any payment hereunder or under any other Fund Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under any Fund Document shall be made in US Dollars. Any payment required to be
made by the Obligors hereunder shall be deemed to have been made by the time
required if the Obligors shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Obligors to make
such payment so long as such payment shall be received by the Agent or the
Funds, as applicable, within one (1) Business Day of such steps being taken and
the Primary Obligors shall have provided written notice to the Agent (for
further distribution to the Funds) of such steps on the day such steps were
undertaken.

(b) If at any time insufficient funds are received by and available to the Agent
to pay fully all amounts of Deferred Pension Payments, Deferred Interest,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest (other than Deferred Interest) and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, (ii) second, towards
payment of Deferred Interest then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of Deferred Interest then due to
such parties and (iii) third, towards payment of Deferred Pension Payments then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of Deferred Pension Payments then due to such parties.

(c) Other than with respect to Current Pension Payments which a Fund elects to
apply to amounts owed to such Fund under this Agreement in accordance with
Section 2.05, if at any time a Fund receives amounts in excess of its ratable
share of the amount then distributed by the Agent, such Fund shall immediately
remit such excess amounts to the Agent for redistribution.

(d) If the Agent shall receive any proceeds of Collateral (i) not constituting a
specific payment of Deferred Pension Payments, Deferred Interest, interest, fees
or other sum payable under the Fund Documents (which shall be applied as
specified in Section 2.03) or (ii) after an Event of Default has occurred and is
continuing and the Majority Funds so direct in writing, such funds shall be
applied ratably (A) first, to pay any fee or expense reimbursements including
amounts then due hereunder to the Agent from any Obligor (including, without
limitation, the fees and expenses of the Agent’s sub-agents and one legal
counsel), (B) second, to pay any expense reimbursements then due hereunder to
the Funds from any Obligor, (C) third, to pay interest then due and payable on
the Deferred Pension Payments and the Deferred Interest, (D) fourth, to pay
Deferred Interest then due hereunder, (E) fifth, to pay Deferred Pension
Payments then due hereunder, and (F) sixth, to the Primary Obligors or as a
court of competent jurisdiction shall direct.

 

12



--------------------------------------------------------------------------------

SECTION 2.05. Application of Current Pension Payments. To the extent a Fund has
not approved a Primary Obligor’s resumption of participation in such Fund, upon
five (5) Business Days prior written notice to Agent and the Primary Obligors in
the manner directed by Section 11.15 and using the wire instructions set forth
on Schedule 2.04, such Fund may require the Primary Obligors to (i) make
payments of obligations owed to such Fund under this Agreement in lieu of
Current Pension Payments required pursuant to the Amended CBA or (ii) make
payments in lieu of Current Pension Payments into an escrow arrangement pursuant
to the Amended CBA, in each case in an amount equal to such Fund’s current
Monthly Contribution Amount. Amounts paid pursuant to clause (i) above may be
paid to and applied against the electing Fund’s Deferred Pension Payments and/or
Deferred Interest on a non-pro rata basis.

ARTICLE III

Representations and Warranties of the Obligors

Each Primary Obligor represents and warrants to the Agent and each of the Funds
that:

SECTION 3.01. Organization; Powers. Each of the Primary Obligors (a) is
organized, validly existing and in good standing (to the extent that such
concept is applicable in the relevant jurisdiction) under the laws of the
jurisdiction of its organization or incorporation as applicable, and (b) has all
corporate or organizational requisite corporate power and authority to carry on
its business as now conducted.

SECTION 3.02. Authorization; Enforceability. Entry into the Transactions is
within each Primary Obligor’s corporate or organizational powers and have been
duly authorized by all necessary organizational and, if required, stockholder or
shareholder action. Each Primary Obligor has all requisite corporate or
organizational power to carry out and perform its obligations under the terms of
this Agreement. The Fund Documents to which each Primary Obligor is a party have
been duly executed and delivered by such Primary Obligor. This Agreement and
each of the Fund Documents to which any Primary Obligor is a party constitutes
the legal, valid and binding obligation of each Primary Obligor, enforceable
against the Primary Obligor in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. No Violation. The Transactions:

(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for (i) filings and
other actions necessary to perfect Liens created pursuant to the Fund Documents
and (ii) filings and other actions necessary to release or subordinate any
existing Liens;

(b) will not violate any applicable law or regulation applicable to the Obligors
or any order of any Governmental Authority;

 

13



--------------------------------------------------------------------------------

(c) will not violate the charter, by-laws or other organizational or
constitutional documents of the Obligors; or

(d) will not violate or result in a default under the Senior Credit Facility,
the Convertible Facilities or the 2011 ABL Agreement,

except in each case (other than clause (d)), such consents, approvals,
registrations, filings or other actions the failure of which to obtain or make,
or, in the case of clause (b) at any time after the Effective Date hereof, to
the extent such violations, could not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.04. Inability to Make Certain Limited Payments. Each Primary Obligor
is unable to make payment of any portion of the Deferred Pension Payments or
Deferred Interest set forth on Schedule 2.01 as of the Effective Date, other
than any payment made pursuant to Section 2.05.

SECTION 3.05. Financial Condition. Prior to the Effective Date, Parent furnished
to the Funds its consolidated balance sheet and statements of income,
stockholders equity and cash flows (a) as of and for the fiscal year ended
December 31, 2010, reported on by KPMG LLP, independent public accountants, and
(b) as of and for the fiscal quarter ended March 31, 2011. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Parent and its consolidated subsidiaries
as of such dates and for such periods in accordance with GAAP, subject to
year-end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (b) above. Prior to the Effective Date, the
Obligors delivered to the CS Pension Fund and its advisors the written projected
financial information of Parent, dated as of April 15, 2011 (the “Projections”).
The Projections were prepared in good faith based upon assumptions believed to
be reasonable by senior management at the time, it being recognized by the Funds
and the Agent that the Projections are not to be viewed as facts and that the
actual results during the period or periods covered by such Projections may
differ from the projected results and such differences may be material. Based on
the Projections, as of the Effective Date, the Obligors do not expect to be able
to repay the Deferred Pension Payments or the Deferred Interest on a date
earlier than is required by this Agreement.

SECTION 3.06. Covenants. The Obligors have performed all of the conditions
precedent specified in Article V that are required to be performed by the
Obligors hereunder prior to the Effective Date.

ARTICLE IV

Representations and Warranties of the Funds

Each Fund severally represents and warrants to the Agent and each of the
Obligors, as to itself, that:

SECTION 4.01. Authority and Enforceability. The Trustees of such Fund have full
power, right and authority to enter into this Agreement in the name of and on
behalf of such Fund and to perform its obligations pursuant to the terms of this
Agreement. This

 

14



--------------------------------------------------------------------------------

Agreement has been duly executed and delivered by the Trustees of such Fund and
constitutes the legal, valid and binding obligation of such Fund, enforceable
against such Fund in accordance with its terms subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 4.02. Acknowledgment. Except as expressly set forth herein or in the
Fund Documents, each Fund acknowledges that no Obligor has made in connection
with this Agreement, and is not making in this Agreement or any of the other
Fund Documents, any representation or warranty as to the business, properties,
condition (financial or otherwise), risks, results of operations, prospects or
any other aspect of the operations of the Obligor or its subsidiaries. Each Fund
also acknowledges that it has adequate information and has made its own
independent investigation concerning the business, properties, condition
(financial or otherwise), risks, results of operations and prospects of each
Obligor and its subsidiaries taken as a whole to make an informed decision
regarding its entry into the Transactions.

ARTICLE V

Conditions Precedent

SECTION 5.01. Amendment and Restatement Effective Date. The agreement of the
Funds to continue to allow deferral of the Deferred Pension Payments and the
Deferred Interest hereunder to such dates specified in Article II and to amend
and restate the Original Contribution Deferral Agreement as set forth herein
shall not become effective until the date on which each of the following
conditions is satisfied (or waived):

(a) The Agent (or its counsel) and the CS Pension Fund (or its counsel) shall
have received from each Primary Obligor and, if applicable, each Guarantor,
(i) the Intercreditor Agreement executed by each party thereto and the
Reaffirmation (to the extent any such Guarantor has executed a currently
existing Mortgage in favor of the Agent as of such date) and, to the extent
reasonably required by Agent, each amended and restated Mortgage with respect to
the First Priority Collateral in the form pursuant to Exhibit E-1 and each
amended and restated Mortgage with respect to the Third Priority Collateral in
the form pursuant to Exhibit E-2, signed on behalf of such party or (ii) written
evidence satisfactory to the Agent and the CS Pension Fund (which may include
telecopy or other electronic transmission of a signed signature page) that such
party has signed a counterpart of the Intercreditor Agreement, the Reaffirmation
and each such amended and restated Mortgage.

(b) The Agent and CS Pension Fund (or their respective counsel) shall have
received, (i) with respect to the amended and restated Mortgage for each real
property constituting First Priority Collateral, a date down or similar
endorsement to the existing ALTA mortgagee title insurance policy related to the
currently existing Mortgage, or in the event a date down or similar endorsement
is not available, a new ALTA mortgagee title insurance policy (which, in either
case, may be in the form of a mark-up of a title commitment or endorsement
executed an otherwise binding by and upon the applicable title insurance
company, so long as the final and clean copy of such endorsement is delivered to
the Agent within a reasonable time thereafter) issued by Chicago Title Insurance
Company or other title insurance company

 

15



--------------------------------------------------------------------------------

reasonably approved by CS Pension Fund, and (ii) with respect to the amended and
restated Mortgage for each real property constituting Third Priority Collateral,
a date down or similar endorsement to the existing ALTA mortgagee title
insurance policy related to the currently existing Mortgage, or in the event a
date down or similar endorsement is not available, a new ALTA mortgagee title
insurance policy (which, in either case, may be in the form of a mark-up of a
title commitment or endorsement executed an otherwise binding by and upon the
applicable title insurance company, so long as the final and clean copy of such
endorsement is delivered to the Agent within a reasonable time thereafter)
issued by Chicago Title Insurance Company or other title insurance company
reasonably approved by CS Pension Fund.

(c) The Agent (or its counsel) and CS Pension Fund (or its counsel) shall have
received evidence reasonably satisfactory to the CS Pension Fund that the
conditions precedent to the effectiveness of each of the Convertible Facilities
and the Senior Credit Facility (other than any condition as to effectiveness of
this Agreement) have been satisfied (or waived) under such agreement.

(d) The Parent and/or its subsidiaries shall have obtained a new asset based
loan facility in an aggregate commitment amount of not less than $275 million
with a minimum availability on the Effective Date of not less than $40 million
(net of refinancing of the ABS Facility (as defined below) and any reserves), on
market terms and conditions reasonably acceptable to the Parent and the Majority
Funds, the proceeds of which shall be used in part to refinance all outstanding
claims under that certain Third Amended and Restated Receivables Purchase
Agreement, dated as of April 18, 2008, by and among Yellow Roadway Receivables
Funding Corporation, Parent, JPMorgan Chase Bank, N.A., SunTrust Bank, Wells
Fargo Bank, N.A. and The Royal Bank of Scotland plc (as amended, restated,
supplemented or otherwise modified prior to the Effective Date, the “ABS
Facility”).

(e) $70 million in 6% Senior Notes shall remain outstanding on their present
terms (or other terms satisfactory to the Majority Funds) after giving effect to
the Restructuring.

(f) The Restructuring shall be substantially concurrently consummated
substantially on terms set forth in the Senior Credit Facility attached hereto
as Exhibit F-1, the 10% Series A Convertible Senior Secured Notes Indenture
attached hereto as Exhibit F-2, the 10% Series B Convertible Senior Secured
Notes Indenture attached hereto as Exhibit F-3 and other documentation,
including without limitation, the Intercreditor Agreement and various collateral
documents reasonably acceptable to the Obligors and the Majority Funds;
provided, that prior to the Effective Date (i) the Majority Funds must consent
to any material modification to the terms of the Senior Credit Facility, the 10%
Series A Convertible Senior Secured Notes Indenture, the 10% Series B
Convertible Senior Secured Notes Indenture, each as set forth on the aforenamed
Exhibits hereto (it being understood that any amendment or modification to the
economic terms, including principal amount, amortization, prepayments, interest,
fees, and maturity of the Senior Credit Facility, the 10% Series A Convertible
Senior Secured Notes or the 10% Series B Convertible Senior Secured Notes shall
be deemed material) and (ii) solely to the extent the terms and conditions of
the Intercreditor Agreement disproportionately and adversely affect the rights
of any Fund in relation to the other Funds, the Supermajority Funds must consent
to such terms and conditions of the Intercreditor Agreement.

 

16



--------------------------------------------------------------------------------

(g) (i) The Agent shall have received payment for all invoiced fees and
reasonable out-of-pocket expenses earned, due and payable on or before the
Effective Date pursuant to Section 11.01 hereof, and (ii) the Funds shall have
received payment for all invoiced reasonable out-of-pocket expenses due and
payable on or prior to the Effective Date in accordance with Section 11.01
hereof.

(h) The Agent and the CS Pension Fund shall have received such documents and
certificates to the satisfaction of the CS Pension Fund and as further described
in the list of closing documents attached as Exhibit G.

(i) No Default or Event of Default shall have occurred and be continuing under
the Original Contribution Deferral Agreement.

(j) On or before June 30, 2011, unless otherwise agreed with the applicable
trustees of each Fund in form and substance acceptable to the Obligors and such
Fund, including the terms and conditions set forth below, the Obligors shall
either: (i) reenter each Fund as a paying employer and pay to such Fund in
accordance with the terms of the Amended CBA or (ii) if making such payments is
prohibited by applicable law, then pending the earlier to occur of the adoption
of legislation or regulatory approval which would permit such Fund to accept the
payments or such time as the payments are no longer prohibited, each applicable
Obligor shall make payments in accordance with Section 2.05.

(k) The Effective Date shall have occurred on or before July 22, 2011.

Unless and until the foregoing conditions precedent are satisfied (or waived),
the Original Contribution Deferral Agreement shall remain in full force and
effect, and the Agent and the Funds shall be entitled to all rights, benefits
and remedies thereunder and under the other Fund Documents and applicable law.

ARTICLE VI

Affirmative Covenants

Until the Obligations shall have been paid in full (other than contingent
obligations not due and owing), the Primary Obligors covenant and agree with the
Agent and the Funds that:

SECTION 6.01. Reporting and Notices. The Obligors shall provide the following
reporting and notices to the Agent (for further distribution to the Funds) and
the CS Pension Fund:

(a) [Reserved];

(b) promptly, but in any event no later than the seventh Business Day following
receipt or delivery of the same, a copy of any notice of the occurrence of any
Event of Default (as defined in the Senior Credit Facility, the Convertible
Facilities or the 2011 ABL Agreement, as applicable) under the Senior Credit
Facility, the Convertible Facilities or the 2011 ABL Agreement, as applicable;

 

17



--------------------------------------------------------------------------------

(c) promptly, but in any event no later than the seventh Business Day following
any Responsible Officer of the Obligors becoming aware thereof, written notice
of any Default or Event of Default hereunder;

(d) promptly, written notice that the 13-Week Cash Flow Projections and related
variance reports are no longer required to be delivered to the Senior
Administrative Agent (and Agent and Fund may conclusively rely thereon until
such time as the Primary Obligors may be required to resume delivery of such
13-Week Cash Flow Projections and related variance reports in accordance
herewith);

(e) within 30 days after the end of each of the first two months in any fiscal
quarter of Parent, Parent’s unaudited consolidated balance sheet and related
unaudited statements of operations and cash flows as of the end of and for such
fiscal month and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, subject to normal year-end audit adjustments and the absence of
footnotes;

(f) on or before the fifth Business Day of each fiscal month, commencing on the
fifth business day of July 2009, projections of the weekly cash flows for the
13-week period commencing on the first day of such fiscal month (the “13-Week
Cash Flow Projections”) which (i) reflect the Parent’s and its Domestic
Subsidiaries’ (as defined in the Senior Credit Facility) consolidated projected
cash receipts and cash expenditures for their corporate and other operations and
(ii) contain comments of management of the Parent and, if then engaged, comments
of the Parent’s Financial Advisor (as defined in the Senior Credit Facility);
provided that, Primary Obligors only shall be obligated to provide such 13-Week
Cash Flow Projection and commentary to the Agent and Funds so long as the Parent
is required to deliver such 13-Week Cash Flow Projections and commentary to the
Senior Administrative Agent;

(g) on or before the fifth Business Day of each fiscal month commencing on the
fifth Business Day of August 2009, to the extent that the Primary Obligors are
providing the 13-Week Cash Flow Projection, a variance report reflecting on a
line-item basis the actual disbursements and receipts for the previous calendar
month and the percentage variance of such actual results from those projected
for such previous calendar month on the most current 13-Week Cash Flow
Projections delivered under the terms of this Agreement prior to such date;
provided that, Primary Obligors only shall be obligated to provide such variance
report to the Agent and Funds so long as the Parent is required to deliver such
variance report to the Senior Administrative Agent; and

(h) promptly, but in any event no later than one Business Day following delivery
of the same, written notice of delivery of financial statements described in
Section 2.03(b) hereof to the Lenders under (and as defined in) the Senior
Credit Facility.

SECTION 6.02. Financial Advisor. Each Primary Obligor will permit the financial
advisor(s) retained by the Funds, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers, all at
such reasonable times and as often as reasonably requested so long as such
inspection does not unduly interfere with such Primary Obligor’s business.
Subject to Section 11.01, such reasonable inspections and examinations by or on
behalf of any Fund shall be at such Fund’s expense.

 

18



--------------------------------------------------------------------------------

SECTION 6.03. [Reserved].

SECTION 6.04. Maintenance of Properties; Insurance. The Obligors will, (a) keep
and maintain all property material to the conduct of their business in good
working order and condition (ordinary wear, tear, condemnation and casualty
excepted), except in any case where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect and (b) maintain, with
financially sound and reputable insurance companies (i) insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations; provided that each of the Obligors may self-insure to the same extent
as other companies in similar businesses and owning similar properties in the
same general areas in which the Obligors operate and (ii) all insurance required
pursuant to the Collateral Documents. The Obligors will furnish to the Funds,
promptly following the reasonable request of the Agent, on behalf of the Funds,
information in reasonable detail as to the insurance so maintained. The Obligors
shall deliver to the Agent and maintain endorsements to all “All Risk” physical
damage insurance policies on all of the Collateral naming the Agent as lender
loss payee. In the event that the Obligors at any time or times hereafter shall
fail to obtain or maintain any of the policies or insurance required herein or
to pay any premium in whole or in part relating thereto, then a Fund may, with
the prior written consent of the Majority Funds (which shall not be granted if
any other Fund has already obtained such insurance or the Obligors have cured
the default), without waiving or releasing any obligations or resulting Default
hereunder, at any time or times thereafter (but shall be under no obligation to
do so) obtain and maintain such policies of insurance and pay such premiums and
take any other action with respect thereto which such Fund deems advisable (with
the prior consent of the Majority Funds) seven (7) days after notification to
the Obligors of such intent. All sums so disbursed by the Funds shall constitute
part of the Obligations, payable as provided in this Agreement. The Obligors
will furnish to the Agent and the Funds prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding.

SECTION 6.05. Promissory Note. Promptly following reasonable request from a
Fund, the applicable Primary Obligors shall provide such Fund a Promissory
Note(s) with respect to the Deferred Pension Payments and Deferred Interest owed
by such Primary Obligor to such Fund.

SECTION 6.06. Most Favored Nations. If the Obligors or any of them enter into an
amendment, modification, supplementation or alteration of the Senior Credit
Facility after the Effective Date which imposes any mandatory prepayment, cash
collateralization, additional interest or fee or any other incremental payment
to the Lenders under (and as defined in) the Senior Credit Facility not required
as of the Effective Date, the Primary Obligors shall pay the Funds fifty percent
(50%) of a proportionate additional payment in respect of the aggregate Deferred
Pension Payments and Deferred Interest at such time each time that one or more
of the Obligors are required to make the applicable additional payment to the
Lenders (as

 

19



--------------------------------------------------------------------------------

defined in the Senior Credit Facility) pursuant to the terms of such amendment,
modification, supplementation or alteration (For example, to the extent the
Obligors or any of them pay an amendment fee equal to 0.25% of the obligations
under the Senior Credit Facility at such time, the Obligors shall concurrently
pay a proportionate fee equal to 0.125% of the aggregate Deferred Pension
Payments and Deferred Interest at such time); provided, that, the foregoing
covenant shall not apply to (i) (a) payments of the net sale proceeds from sales
or dispositions (including, without limitation, the receipt of casualty or
condemnation proceeds) of, or (b) payments of principal or cash collateral in an
aggregate amount not in excess of the proceeds of any third-party financing that
refinances or replaces commitments or other obligations under the Senior Credit
Facility, together with interest, fees and other obligations in respect of such
refinanced or replaced commitments or obligations then accrued and unpaid under
the Senior Credit Facility, and which third-party financing requires the
attachment of, or assignment or release to permit, third-party Liens on, in the
case of each of clause (a) and (b), assets which constitute Bank Group
Collateral (as defined in the Intercreditor Agreement), other than net sale
proceeds from sales or dispositions (including, without limitation, the receipt
of casualty or condemnation proceeds) of, or the attachment of, or assignment or
release to permit, third-party Liens on, assets which constitute Pension
Priority Common Collateral (as defined in the Intercreditor Agreement),
(ii) increases in the percentage of annual Excess Cash Flow payable to the
Lenders under (and as defined in) the Senior Credit Facility or (iii) any such
amendment, modification, supplementation or alteration the effect of which is to
refinance in whole the obligations under the Senior Credit Facility.

ARTICLE VII

Negative Covenants

SECTION 7.01. Obligors. Until the Obligations (other than contingent obligations
not due and payable) hereunder shall have been paid in full, the Primary
Obligors covenant and agree with the Agent and the Funds that:

(a) Asset Sales. No Obligor shall consummate any Asset Sale unless such Asset
Sale is approved by the Majority Funds; provided, that such approval shall
(i) not be unreasonably withheld, delayed or conditioned and (ii) be deemed
automatically granted to the extent the cash consideration received in
connection with any such Asset Sale at closing shall be equal to or greater than
100% of the Gross Book Value of the property subject to such Asset Sale. For the
avoidance of doubt, to the extent that multiple assets are being sold in an
Asset Sale or series of related Asset Sales, the percentage threshold referenced
above shall be deemed satisfied so long as the aggregate cash consideration
received at the closings of such properties pursuant to such Asset Sale(s)
equals or exceeds 100% of the aggregate Gross Book Value of such properties.

(b) No More Favorable Terms. Except as set forth on Schedule 7.01(b), the
Obligors shall not (i) provide collateral (other than the Collateral granted
pursuant to this Agreement) securing obligations owed by any Obligor to any
Teamster pension fund similarly situated to the Funds (including Teamster
pensions funds not a party to this Agreement) or (ii) make payments in respect
of pension contributions owed to any Teamster pension fund similarly situated to
the Funds to the extent such Teamster pension fund is not party to this
Agreement (other than payments approved by the Majority Funds (such approval not
to be unreasonably withheld, delayed or conditioned)).

 

20



--------------------------------------------------------------------------------

SECTION 7.02. Funds. Until the Obligations shall have been paid in full (other
than contingent obligations not due and owing), unless an Event of Default has
occurred and is continuing, each of the Funds covenant severally and agree with
the Obligors that:

(a) Absent the continuance of an Event of Default, such Funds shall not deem any
of the Obligations owed to it to be delinquent contributions to which
Section 515 of ERISA applies.

(b) Absent the continuance of an Event of Default, neither such Funds, nor any
trustee or trustees with respect to such Funds, nor any of their successors,
agents or assigns shall bring any action or allow any action under applicable
law (including, through enforcement of Section 515 of ERISA or based on
liability under Section 412 of the Code) to be brought in its or their name to
seek payment of the Obligations (or any portion thereof) owed to it against any
of the Obligors or any of their ERISA Affiliates, nor shall any of these Persons
bring any action or otherwise seek to recover any of the remedies under
applicable law (including, liquidated damages, penalties and other costs, and
those remedies specified in Section 502(g) of ERISA) with respect to the
Obligations.

(c) Under no circumstances shall such Funds determine that the deferral of the
Obligations owed to them hereunder, (i) constitutes with respect to the Obligors
or any of their ERISA Affiliates (x) a complete withdrawal with respect to any
Multiemployer Plan under Section 4203 of ERISA, or (y) a partial withdrawal with
respect to any Multiemployer Plan under Section 4205 of ERISA, or (ii) otherwise
subjects the Obligors or any of their ERISA Affiliates to Withdrawal Liability.

Except as expressly provided in this Agreement to the contrary, the rights of
the Funds to seek relief for delinquent contributions, and to assess and collect
Withdrawal Liability, are preserved.

ARTICLE VIII

Events of Default

SECTION 8.01. Events of Default. If any of the following events (each an “Event
of Default”) shall occur and be continuing:

(a) any Primary Obligor shall fail to pay any payment in respect of any Deferred
Pension Payments or Deferred Interest or any payment required under Section 6.06
when and as the same shall become due and payable pursuant to this Agreement,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise (including, prepayments required to be made pursuant to the terms and
conditions of Section 2.03 and interest payments required under Section 2.02)
and such failure shall continue unremedied for a period of five (5) Business
Days;

 

21



--------------------------------------------------------------------------------

(b) any representation or warranty made or deemed made by or on behalf of any
Obligor in or in connection with this Agreement or any other Fund Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

(c) any Obligor, as applicable, shall fail to observe or perform any covenant,
condition or agreement contained in Sections 6.01 or 7.01;

(d) any Obligor, as applicable, shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or in any other Fund Document
(other than those specified in clause (a), (b), (c), (e), (f), (g), (h) or
(i) of this Article), and such failure shall continue unremedied for a period of
30 consecutive days after written notice thereof from the Agent to the Obligors
(which notice will be given at the request of any Fund);

(e) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief in respect of any
Obligor or its debts, or of a substantial part of its assets, under any federal,
or state bankruptcy, insolvency, administrative, receivership or similar law now
or hereafter in effect or (ii) the appointment of a receiver, administrator,
administrative receiver, trustee, custodian, sequestrator, conservator or
similar official for any Obligor or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(f) any Obligor shall (i) voluntarily commence any proceeding or file any
petition seeking bankruptcy, winding up, dissolution (other than any dissolution
to the extent the assets of such Obligor are transferred to another Obligor so
long as all actions necessary to maintain the perfection of the Agent’s
first-priority Lien on First Priority Collateral are taken), liquidation (other
than any liquidation, to the extent the assets of such Obligor are transferred
to another Obligor so long as all actions necessary to maintain the perfection
of the Agent’s first-priority Lien on First Priority Collateral are taken),
administration, moratorium, reorganization or other relief under any federal or
state bankruptcy, insolvency, administrative receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(e) of this Article, (iii) apply for or consent to the appointment of a
receiver, administrator, administrative receiver, trustee, custodian,
sequestrator, conservator or similar official for any Obligor or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, or (v) make a
general assignment or arrangement for the benefit of creditors, or become unable
or admit in writing its inability or fail generally to pay its debts as they
become due;

(g) any event or condition occurs under the Senior Credit Facility, either of
the Convertible Facilities or the 2011 ABL Agreement, as applicable, that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of such obligations or any trustee or agent on its
or their behalf to cause the obligations under the Senior Credit Facility,
either of the Convertible Facilities or the 2011 ABL Agreement, as applicable,
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to

 

22



--------------------------------------------------------------------------------

its scheduled maturity (in each case after giving effect to any cure or grace
period, amendment or waiver); provided that (i) this clause (g) shall not apply
to obligations that become due as a result of prepayments required pursuant to
(x) Section 2.12 of the Senior Credit Facility, (y) Section 4.14 of the 10%
Series B Convertible Senior Secured Notes Indenture or (z) the mandatory
prepayment provisions of the 2011 ABL Agreement (or any similar provision in any
extension, renewal, refinancing or replacement of the Senior Credit Facility,
the Convertible Facilities or the 2011 ABL Agreement), (ii) this clause
(g) shall not apply to indebtedness under the Convertible Facilities which
converts to equity interests as a result of any event or condition, (iii) an
Event of Default under and as defined in the Senior Credit Facility (a “Senior
Credit Facility Event of Default”) shall not in and of itself constitute an
Event of Default under this clause until a period of thirty days has elapsed
following notice of such Senior Credit Facility Event of Default from the Senior
Administrative Agent or any lender under the Senior Credit Facility to Parent,
or from Parent to such Senior Administrative Agent or any such lender under the
Senior Credit Facility, (iv) an Event of Default under and as defined in the
Convertible Facilities Facility (a “Convertible Facilities Event of Default”)
shall not in and of itself constitute an Event of Default under this clause
until a period of thirty days has elapsed following notice of such Convertible
Facilities Event of Default from either the 10% Series A Convertible Debt Agent
or the 10% Series B Convertible Debt Agent or any lender under either
Convertible Facility to Parent, or from Parent to the 10% Series A Convertible
Debt Agent or the 10% Series B Convertible Debt Agent or any such lender under
the Convertible Facilities and (v) an Event of Default under and as defined in
the 2011 ABL Agreement (an “ABL Facility Event of Default”) shall not in and of
itself constitute an Event of Default under this clause until a period of thirty
days has elapsed following notice of such ABL Facility Event of Default from the
ABL Representative or any lender under the 2011 ABL Agreement to the borrowers
thereunder, or from such borrower to the ABL Representative or any such lender
under the 2011 ABL Agreement;

(h) (i) any Obligor shall fail to pay Current Pension Payments to any Fund or
Funds, when and as the same shall become due and payable, such failure continues
for ten (10) Business Days and such failure or failures in the aggregate exceed
$9,000,000 at any given time or (ii) any Obligor shall fail to pay three
(3) consecutive Current Pension Payments to any Fund, when and as the same shall
become due and payable, it being understood that a timely payment to an electing
Fund in accordance with Section 2.05 shall be deemed a timely payment of the
applicable corresponding Current Pension Payment for purposes of this clause
(h); or

(i) any Collateral Document shall for any reason to fail to create a valid and
perfected first priority security interest in any First Priority Collateral with
a Gross Book Value of $2,500,000 in the aggregate at any time or shall for any
reason fail to create a valid and perfected third priority security interest in
any Third Priority Collateral (if then applicable) with a Gross Book Value of
$2,500,000 in the aggregate at any time purported to be covered thereby, in each
case except as (i) permitted by the terms hereof or (ii) to extent such
non-creation or non-perfection is a result of the action or inaction of the
Agent;

then, and in every such Event of Default, and at any time thereafter during the
continuance of such Event of Default, any Fund, by notice to the Primary
Obligors, may: declare the Obligations solely in respect of the Deferred Pension
Payments and the Deferred Interest owed to such Fund then outstanding to be due
and payable, and thereupon such Obligations so declared to

 

23



--------------------------------------------------------------------------------

be due and payable, together with all other Obligations accrued hereunder and
due to such Fund, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Obligors to the extent permitted by applicable law. Upon the occurrence and
during the continuance of an Event of Default, the Agent shall, at the request
of the Majority Funds, exercise any rights and remedies provided to the Agent
under the Fund Documents or at law or equity, including all remedies provided
under the Mortgages, the UCC or other applicable law with respect to the
Collateral.

ARTICLE IX

The Agent

SECTION 9.01. Appointment. Each of the Funds hereby irrevocably appoints the
Agent as its agent and authorizes the Agent to take such actions delegated to it
hereby on its behalf, including execution of the other Fund Documents, and to
exercise such powers as are delegated to the Agent by the terms hereof, together
with such actions and powers as are reasonably incidental thereto.

SECTION 9.02. Duties. The Agent shall not have any duties or obligations except
those expressly set forth in the Fund Documents. Without limiting the generality
of the foregoing,

(a) the Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing,

(b) the Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Fund Documents that the Agent is required to
exercise in writing as directed by the Majority Funds (or such other number or
percentage of the Funds as shall be necessary under the circumstances as
provided in Section 11.04), and

(c) except as expressly set forth in the Fund Documents, the Agent shall not
have any duty to disclose, or shall be liable for the failure to disclose, any
information relating to the Obligors or any of their subsidiaries that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

Without limiting the foregoing, the Agent shall not be required to act hereunder
or to advance its own funds or otherwise incur any financial liability in the
performance of its duties or the exercise of its rights hereunder and under any
other agreements or documents to which it is a party, and shall in all cases be
fully justified in failing or refusing to act hereunder unless it shall receive
further assurances to its reasonable satisfaction from the Funds of their
indemnification obligations against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take or refraining from
taking any such action in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
non-appealable decision. The Agent shall be fully justified in requesting
direction from the Majority Funds in the event this Agreement or any other Fund
Document is silent or vague with respect to such Agent’s duties, rights or
obligations.

 

24



--------------------------------------------------------------------------------

SECTION 9.03. Liability. The Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Majority Funds (or
such other number or percentage of the Funds as shall be necessary under the
circumstances as provided in Section 11.04) or in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable decision. The Agent shall not be
deemed to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to the Agent by an Obligor or a Fund, and the
Agent shall not be responsible for or have any duty to ascertain or inquire
into:

(a) any statement, warranty or representation made in or in connection with any
Fund Document, including without limitation any ERISA matters, issues or
obligations that may arise out of the Transactions,

(b) the contents of any certificate, report or other document delivered
hereunder or in connection herewith,

(c) the accuracy or calculation of any amounts of any of the Deferred Pension
Payments or Deferred Interest,

(d) the performance or observance by the Obligors of any of the covenants
hereunder,

(e) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Fund Document, the Senior Credit Facility,
the Convertible Facilities or the 2011 ABL Agreement.

(f) the validity, enforceability, effectiveness or genuineness of any Fund
Document or any other agreement, instrument or document,

(g) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral or

(h) the satisfaction of any condition set forth in Article V or elsewhere in any
Fund Document, other than to confirm receipt of items expressly required to be
delivered to the Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent may consult
with legal counsel (who may be counsel for any Obligor), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent. The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent.

 

25



--------------------------------------------------------------------------------

SECTION 9.04. Resignation. Subject to the appointment and acceptance of a
successor Agent as provided in this paragraph, the Agent may resign at any time
by notifying the Funds and the Obligors. Upon any such resignation, the Obligors
and the Majority Funds shall jointly appoint a successor. Upon the acceptance of
its appointment as the Agent hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations hereunder. If no successor shall have been so appointed
by the Obligors and the Majority Funds within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent’s resignation shall
nevertheless thereupon become effective, and the Majority Funds shall assume and
perform all of the duties of the Agent hereunder until such time as a successor
Agent is appointed; provided, that the retiring Agent shall continue to act as
the secured party under the Mortgages until such Mortgages can be transitioned
to a substitute secured party designated by the Majority Funds with the consent
of the Primary Obligors. The fees payable by the Obligors to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between such Obligors and such successor. After an Agent’s resignation
hereunder, the provisions of this Article shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as the Agent.

SECTION 9.05. Reliance. Each Fund acknowledges that it has, independently and
without reliance upon the Agent, or any other Fund and based on such documents
and information as it has deemed appropriate, made its own analysis and decision
to enter into this Agreement. Each Fund also acknowledges that it will,
independently and without reliance upon the Agent or any other Fund, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Fund Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 9.06. Representative. The Funds are not partners or co-venturers, and
all obligations of each Fund under this Agreement are several. No Fund shall be
responsible for or in any way liable for the acts or omissions, representations
or agreements of, or shall be authorized to act for, any other Fund.

In its capacity, the Agent is a “representative” of the Funds within the meaning
of the term “secured party” as defined in the UCC. Each Fund authorizes the
Agent to enter into each of the Collateral Documents and the Intercreditor
Agreement to which it is a party and to take all actions contemplated by such
documents. Each Fund agrees that no Fund shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Agent for the benefit of the Funds upon the terms of the Collateral
Documents at the direction of the Majority Funds. If Collateral is hereafter
pledged by any Person as collateral security for the Obligations, the Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Funds any Fund Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of or for the benefit of
the Agent, on behalf of Funds. The Funds hereby irrevocably authorize the Agent,
to release any Liens granted to or for the benefit of the Agent by the Obligors
or any of their Subsidiaries on any Collateral:

(a) upon payment in full of the Obligations (other than contingent obligations
not due and payable); or

 

26



--------------------------------------------------------------------------------

(b) that is sold or to be sold concurrently as part of or in connection with any
sale permitted under the Fund Documents.

Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Obligors in respect of) all interests retained by the
Obligors, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Upon request by the Agent at any time, the
Majority Funds will confirm in writing the Agent’s authority to release
particular types or items of Collateral pursuant hereto.

SECTION 9.07. Sales or Transfers. Upon any sale or transfer of assets
constituting Collateral which is permitted pursuant to the terms of any Fund
Document, or consented to in writing by the Majority Funds or all of the Funds,
as applicable, the Agent shall (and is hereby irrevocably authorized by the
Funds to) execute such documents as may be necessary to evidence the release of
the Liens granted to the Agent for the Funds herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, however, that (i) the Agent
shall not be required to execute any such document on terms which, in the
Agent’s opinion, would expose the Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of the Obligors in
respect of) all interests retained by the Obligors, including the proceeds of
the sale, all of which shall continue to constitute part of the Collateral. Upon
the sale or transfer of all assets of an Obligor constituting Collateral which
is permitted by the terms of any Fund Document, or consented to in writing by
the Majority Funds or all of the Funds, as applicable, the Agent shall (and is
hereby irrevocably authorized by the Funds to) execute such documents as may be
necessary to release the Guarantee of such Obligor with respect to such Obligor,
at the sole expense of the Obligors. Upon the Effective Date, the Guarantee by
YRC Logistics Services, Inc., an Illinois corporation, is hereby automatically
released and no longer effective with no further action required.

Each Fund hereby appoints each other Fund as its agent for the purpose of
perfecting Liens, for the benefit of the Agent and the other Funds, in assets
which, in accordance with Article 9 of the UCC or any other applicable law, can
be perfected only by possession. Should any Fund obtain possession of any such
Collateral, such Fund shall notify the Agent thereof, and, promptly upon the
Agent’s request therefor shall deliver such Collateral to the Agent or otherwise
deal with such Collateral in accordance with the Agent’s instructions.

 

27



--------------------------------------------------------------------------------

ARTICLE X

Reserved

ARTICLE XI

Miscellaneous

SECTION 11.01. Fees and Expenses. The Obligors shall pay:

(a) all reasonable out-of-pocket expenses incurred by the Agent, including the
reasonable fees, charges and disbursements of sub-agents and no more than one
counsel, and one additional local counsel in each applicable jurisdiction, for
the Agent, in connection with the preparation, administration and enforcement of
this Agreement and the other Fund Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated);

(b) all reasonable out-of-pocket expenses incurred by the Funds, including the
reasonable fees, charges and disbursements of counsel and financial advisors for
the Funds, in connection with the preparation and administration of this
Agreement and the other Fund Documents and any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated);

(c) all reasonable fees, charges and disbursement of one primary counsel and one
additional local counsel in each applicable jurisdiction for the Funds in
connection with negotiation, execution and delivery of the Collateral Documents
and the perfection of the Liens granted thereby; and

(d) all reasonable out-of-pocket expenses incurred by the Agent or any Fund,
including the fees, charges and disbursements of legal counsel and financial
advisors (solely with respect to financial advisors to the Funds), in connection
with the enforcement or protection of its rights in connection with any Fund
Document;

provided, that the Obligors (i) shall only be required to reimburse the
reasonable costs and out-of pocket expenses of Funds with respect to legal
counsel and financial advisors pursuant to clause (b) in an amount not to exceed
$1,000,000 in the aggregate after the Effective Date and (ii) shall pay all
amounts (x) owed pursuant to Section 11.01(d) upon written demand and (y) all
other amounts owed pursuant to Section 11.01 within 30 days of written demand
(including documentation reasonably supporting such request).

SECTION 11.02. Indemnity. (a) The Obligors, on a joint and several basis, shall
indemnify the Agent (and any sub-agent thereof) and each Related Party of the
Agent (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all actions, losses, claims, damages,
liabilities and related reasonable out-of-pocket expenses (including the
reasonable fees, charges and disbursements of one counsel for all Indemnitees to
the extent of no conflict), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Obligors arising out of, in connection
with, or as a result of the execution or delivery of this Agreement, any other
Fund Document or any agreement or instrument

 

28



--------------------------------------------------------------------------------

contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby or any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party, by any Fund or by any Obligor other than to the extent losses, claims,
liabilities or expenses arise from (i) any Indemnitee’s gross negligence, bad
faith, willful misconduct or material breach of the Fund Documents or (ii) a
dispute solely among Indemnitees.

(b) To the extent that the Obligors for any reason fail to indefeasibly pay any
amount required under clause (a) of this Section 11.02 to be paid by it to the
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing,
each Fund severally agrees to pay to the Agent (or any such sub-agent) or such
Related Party, as the case may be, such Fund’s pro rata share (based on the
amount of outstanding Deferred Pension Payments held by each Fund as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or against the Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for such Agent (or any such
sub-agent) in connection with such capacity.

SECTION 11.03. Remedies. Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached.

SECTION 11.04. Consent to Amendments. Neither this Agreement nor any other Fund
Document nor any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Obligors and the Majority Funds or by the Obligors and the Agent with the
consent of the Majority Funds or, in the case of any other Fund Document,
pursuant to an agreement or agreements in writing entered into by the Agent and
the Obligors that are parties thereto, in each case with the consent of the
Majority Funds; provided that no such agreement shall:

(a) increase the outstanding amount of any Deferred Pension Payment or Deferred
Interest or require deferrals of additional pension contribution payments owed
to any Fund without the written consent of such Fund;

(b) reduce amount of any Obligations or reduce the rate of interest thereon,
without the written consent of each Fund directly affected thereby;

(c) postpone the date of any scheduled payment of any Deferred Pension Payment,
Deferred Interest, or any interest thereon, or reduce the amount of, waive or
excuse any such payment, without the written consent of each Fund affected
thereby (it being understood that waiver of a mandatory prepayment shall not
constitute a postponement or waiver of a scheduled payment);

 

29



--------------------------------------------------------------------------------

(d) change Section 2.04 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Fund directly
affected thereby (except as set forth in Section 2.01);

(e) change any of the provisions of this Section or the definition of “Majority
Funds” or any other provision of any Fund Document to reduce the number or
percentage of Funds stated therein required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Fund; and

(f) release all or substantially all the Collateral (except as expressly
permitted by this Agreement) without the consent of each Fund;

provided, further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Agent, hereunder or under any other Fund Document
without the prior written consent of the Agent.

SECTION 11.05. Successors and Assigns. This Agreement and all of the covenants
and agreements contained herein and rights, interests or obligations hereunder,
by or on behalf of any of the Parties hereto, shall bind and inure to the
benefit of the respective successors and assigns of the Parties hereto whether
so expressed or not. Any business entity into which the Agent may be merged or
converted or with which it may be consolidated, or any entity resulting from any
merger, conversion or consolidation to which the Agent shall be a party, or any
entity succeeding to all or substantially all of the corporate trust business of
the Agent, shall be the successor of the Agent hereunder, without the execution
or filing of any paper or any further act on the part of any of the parties
hereto.

SECTION 11.06. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement or the application of any
such provision to any Person or circumstance shall be held to be prohibited by,
illegal or unenforceable under applicable law in any respect by a court of
competent jurisdiction, such provision shall be ineffective only to the extent
of such prohibition or illegality or unenforceability, without invalidating the
remainder of such provision or the remaining provisions of this Agreement; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 11.07. Counterparts. This Agreement may be executed simultaneously in
counterparts (including by means of telecopied or PDF signature pages), any one
of which need not contain the signatures of more than one Party, but all such
counterparts taken together shall constitute one and the same agreement.

SECTION 11.08. Descriptive Headings; Interpretation. The headings and captions
used in this Agreement and the table of contents to this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The Parties intend that each representation,
warranty and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty or covenant contained herein
in any respect, the fact that there exists another representation, warranty or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the Party has not breached shall not detract from or
mitigate the fact that the Party is in breach of the first representation,
warranty or covenant.

 

30



--------------------------------------------------------------------------------

SECTION 11.09. Entire Agreement. This Agreement and the other Fund Documents
constitute the entire contract among the Parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by each of the Parties, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.

SECTION 11.10. No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their successors and permitted assigns and nothing
herein expressed or implied shall give or be construed to give any Person, other
than the Parties and such successors and permitted assigns, any legal or
equitable rights hereunder.

SECTION 11.11. Schedules. All schedules attached hereto or referred to herein
are hereby incorporated in and made a part of this Agreement as if set forth in
full herein.

SECTION 11.12. Governing Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York. In furtherance of the foregoing,
the internal law of the State of New York shall control the interpretation and
construction of this Agreement (and all schedules and exhibits hereto), even
though under that jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.

SECTION 11.13. Submission to Jurisdiction; Choice of Forum. Each of the Parties
submits to the nonexclusive jurisdiction of the United States District Court for
the Southern District of New York and the Supreme Court of the State of New York
sitting in New York County, in any action or proceeding arising out of or
relating to this Agreement or the transactions contemplated herein and agrees
that all claims in respect of such action or proceeding may be heard and
determined in any such court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto. Nothing in this Section however shall affect the
right of any party to serve legal process in any other manner permitted by law.
Each Party agrees that a final judgment (after giving effect to any timely
appeals) in any action or proceeding so brought shall be conclusive and may be
enforced by suit on the judgment or in any other manner provided by law.

SECTION 11.14. Mutual Waiver of Jury Trial. BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.

 

31



--------------------------------------------------------------------------------

THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL
SYSTEM AND OF ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT,
TORT, OR OTHERWISE, ARISING OUT OF, CONNECTION WITH, RELATED OR INCIDENTAL TO
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIP
ESTABLISHED AMONG THE PARTIES HEREUNDER.

SECTION 11.15. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to any Obligor, to it c/o YRC Worldwide Inc., 10990 Roe Avenue, Overland
Park, Kansas 66211, Attention of Chief Financial Officer (Telecopy
No. 913-266-4357);

(ii) if to the Agent, to Wilmington Trust Company, Rodney Square North, 1100
North Market Street, Wilmington Delaware 19890, Attention: W. Thomas Morris,
Vice President (Telecopy No.: (302) 636-4145; Email:
TMorris@wilmingtontust.com); and

(iii) if to any Fund, as set forth on Schedule 11.15.

(b) Notices and other communications by and among the Agent, the Obligors and
the Funds hereunder may be delivered or furnished by electronic communications,
including Adobe PDF by emails and Internet or intranet websites. Unless the
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor, provided, that if any such notice or
other communication is not sent or posted during normal business hours, such
notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 11.16. No Strict Construction. The Parties have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
of the provisions of this Agreement.

 

32



--------------------------------------------------------------------------------

SECTION 11.17. [Reserved].

SECTION 11.18. Confidentiality. Each of the Funds and the Agent agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential) in connection with the Transactions, (b) to the
extent requested by any regulatory authority, including any examiner or auditor
in connection with routine examinations or audits conducted pursuant to
applicable laws, (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (with, to the extent permitted by
applicable law, prompt notice thereof to the Primary Obligors), (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Fund Document or the enforcement of rights hereunder or thereunder,
(f) with the consent of the Primary Obligors or (g) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Agent or any Fund on a
nonconfidential basis from a source other than Parent (or its Affiliates). For
the purposes of this Section, “Information” means all information received from
the Obligors (or their Affiliates) relating to the Obligors’ (or their
Affiliates’) or their business, other than any such information that is
available to the Agent or any Fund on a nonconfidential basis prior to
disclosure by the Obligors (or their Affiliates).

SECTION 11.19. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, each Fund and the Agent acknowledge that the Lien and security
interest granted to the Agent pursuant to each Collateral Document and that the
exercise of any right or remedy by the Agent are, in each case, subject to the
terms, conditions and provisions of the Intercreditor Agreement in all respects.
In the event of a conflict or any inconsistency between the terms, conditions
and provisions of the Intercreditor Agreement, on the one hand, and any Fund
Documents, on the other hand, the terms, conditions and provisions of the
Intercreditor Agreement shall govern and control in all respects.

SECTION 11.20. No Effect on Other Obligations. Nothing contained in this
Agreement shall be construed or interpreted or is intended as a waiver of or
limitation on any rights, powers, privileges or remedies that any Fund has or
may have under its respective participation agreement(s) or under applicable law
with respect to any contributions or other obligations of any of the Obligors to
such Fund, other than the Deferred Pension Payments and any other Obligations.

SECTION 11.21. Effect of Amendment and Restatement. On the Effective Date, the
Original Contribution Deferral Agreement shall be amended, restated and
superseded in its entirety as set forth herein. The parties hereto acknowledge
and agree that (a) this Agreement and the other Fund Documents, whether
executed, delivered in connection herewith or otherwise, do not constitute a
novation, payment and reborrowing, or termination of the

 

33



--------------------------------------------------------------------------------

“Obligations” (as defined in the Original Agreement) under the Original
Contribution Deferral Agreement as in effect prior to the Effective Date and
(b) such “Obligations” are in all respects continuing (as amended and restated
hereby) with only the terms thereof being modified as provided in this
Agreement. As to all periods occurring on or after the Effective Date, all of
the covenants set forth in the Original Contribution Deferral Agreement shall be
of no further force and effect (with respect to such periods) (it being
understood that (i) all obligations of the Obligors under the Original
Contribution Deferral Agreement shall be governed by this Agreement from and
after the Effective Date, (ii) the terms, provisions and covenants contained in
the Original Contribution Deferral Agreement shall continue to apply for all
periods prior to the Effective Date and (iii) the effectiveness of this
Agreement shall not excuse or waive any failure to comply with any of the terms,
provisions or covenants contained in the Original Contribution Deferral
Agreement for any period prior to the Effective Date).

[Signature Pages Follow]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

YRC, INC., as an Obligor By       Name:     Title:   USF HOLLAND, INC., as an
Obligor By       Name:     Title:   NEW PENN MOTOR EXPRESS, INC., as an Obligor
By       Name:     Title:   USF REDDAWAY INC., as an Obligor By       Name:    
Title:  

Signature Page to Amended and Restated Contribution Deferral Agreement

Obligors



--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY By       Name:     Title:  

Signature Page to Amended and Restated Contribution Deferral Agreement

Agent



--------------------------------------------------------------------------------

TRUSTEES for the CENTRAL STATES,

SOUTHEAST AND SOUTHWEST AREAS

PENSION FUND, as a Fund

By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

INTERNATIONAL ASSOCIATION OF

MACHINISTS MOTOR CITY PENSION

FUND, as a Fund

By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

WESTERN CONFERENCE OF

TEAMSTERS PENSION TRUST, as a Fund

By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

TEAMSTERS LOCAL 617 PENSION FUND,

as a Fund

By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

LOCAL 705 INTERNATIONAL

BROTHERHOOD OF TEAMSTERS

PENSION FUND, as a Fund

By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

WESTERN CONFERENCE OF

TEAMSTERS SUPPLEMENTAL BENEFIT

TRUST FUND, as a Fund

By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

SUBURBAN TEAMSTERS OF NO. IL.

PENSION FUND, as a Fund

By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

ROAD CARRIERS LOCAL 707 PENSION

FUND, as a Fund

By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

SOUTHWESTERN PENNSYLVANIA AND

WESTERN MARYLAND TEAMSTERS &

EMPLOYERS PENSION FUND, as a Fund

By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

HAGERSTOWN MOTOR CARRIERS AND

TEAMSTERS PENSION PLAN, as a Fund

By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

TEAMSTERS LOCAL 445 PENSION FUND,

as a Fund

By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

I.B. of T. UNION LOCAL NO. 710 PENSION

FUND, as a Fund

By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

NEW ENGLAND TEAMSTERS &

TRUCKING INDUSTRY PENSION FUND,

as a Fund

By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

TEAMSTERS JC 83 PENSION FUND, as a

Fund

By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

MANAGEMENT LABOR WELFARE &

PENSION FUNDS LOCAL 1730, I.L.A., as a

Fund

By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

TEAMSTERS LOCAL 639 EMPLOYER’S

PENSION TRUST, as a Fund

By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

CENTRAL PENNSYLVANIA TEAMSTERS

PENSION FUND, as a Fund

By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

TEAMSTERS LOCAL 641 PENSION FUND,

as a Fund

By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

TEAMSTERS PENSION TRUST FUND OF

PHILADELPHIA AND VICINITY, as a Fund

By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

FREIGHT DRIVERS AND HELPERS

LOCAL 557 PENSION FUND, as a Fund

By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

MID-JERSEY TRUCKING IND. & TEAMSTERS LOCAL 701 PENSION FUND, as a Fund By      
Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

TRUCKING EMPLOYEES OF NORTH JERSEY WELFARE FUND INC. - PENSION FUND, as a Fund
By       Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund

 



--------------------------------------------------------------------------------

HAWAII TRUCKERS-TEAMSTERS UNION PENSION FUND, as a Fund a By       Name:  
Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund

 



--------------------------------------------------------------------------------

NEW YORK STATE TEAMSTERS CONFERENCE PENSION AND RETIREMENT FUND, as a Fund By  
    Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund

 



--------------------------------------------------------------------------------

EMPLOYER-TEAMSTERS LOCAL NOS. 175/505 PENSION TRUST FUND, as a Fund By      
Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund

 



--------------------------------------------------------------------------------

WESTERN PENNSYLVANIA TEAMSTERS AND EMPLOYERS PENSION FUND, as a Fund By      
Name:   Title:

Signature Page to Amended and Restated Contribution Deferral Agreement

Fund

 



--------------------------------------------------------------------------------

Exhibit A-1

Form of First Priority Mortgage



--------------------------------------------------------------------------------

Exhibit A-2

Form of Third Priority Mortgage



--------------------------------------------------------------------------------

Exhibit B

Form of Promissory Note

[FORM OF]

NOTE

 

$[            ]1

   New York, New York    [            ], 20[    ]

For value received, each of the undersigned, YRC Inc., a Delaware corporation
(“YRC”), USF Holland Inc., a Michigan corporation (“Holland”) and New Penn Motor
Express, Inc., a Pennsylvania corporation (“New Penn”), USF Reddaway Inc., an
Oregon corporation (“Reddaway”; together with YRC, Holland and Reddaway each, a
“Primary Obligor” and collectively, the “Primary Obligors”), hereby jointly and
severally promises to pay to [                    ] (the “Fund”) in immediately
available funds in US dollars, $[            ] or such lesser amount
constituting the aggregate unpaid principal amount of all the Deferred Pension
Payments and Deferred Interest deferred by the Fund pursuant to the Amended and
Restated Contribution Deferral Agreement, effective as of July 22, 2011, by and
among the Primary Obligors, Wilmington Trust Company, as agent, the Fund and
other funds party thereto from time to time (as further amended, restated,
supplemented or otherwise modified from time to time, the “Contribution Deferral
Agreement”), and to pay interest from the date hereof on the principal amount
thereof from time to time outstanding (which unpaid principal amount includes:
all of the Deferred Pension Payments and Deferred Interest owing to the Fund),
in like funds, at said office, at [                    ] per annum. The Deferred
Pension Payments and the Deferred Interest shall be payable on March 31, 2015
(or, such later date as may be mutually agreed by the applicable Primary
Obligors and the Fund with prior notice to the Agent). Payments with respect to
interest accruing on such Deferred Pension Payments and Deferred Interest shall
be payable in arrears on the fifteenth day of each calendar month commencing on
[            ], 2011, and upon termination of the Contribution Deferral
Agreement. Interest payable hereunder shall be computed on the basis of a 365
day or 366 day year, as the case may be. Terms used but not defined herein shall
have the meanings assigned to them in the Contribution Deferral Agreement.

Each of the Primary Obligors jointly and severally promises to pay interest, on
demand, on any overdue principal and, to the extent permitted by law, on overdue
interest from the due dates at a rate or rates provided in the Contribution
Deferral Agreement.

Pursuant to the terms of the Contribution Deferral Agreement, to the extent
permitted by applicable law, each Primary Obligor hereby waives diligence,
presentment, demand, protest and notice of any kind whatsoever. The nonexercise
by the holder hereof of any of its rights hereunder in any particular instance
shall not constitute a waiver thereof in that or any subsequent instance.

 

 

1 

The original principal amount appearing on this Note should include (i) all of
the Deferred Pension Payments owing to the Fund and (ii) all of the Deferred
Interest owing to the Fund plus for all of the Deferred Pension Payments and
Deferred Interest owing to the Fund, all interest accruing on such Deferred
Pension Payments and Deferred Interest as of the Effective Date.



--------------------------------------------------------------------------------

All deferred pension contribution payments evidenced by this Note and all
payments and prepayments of the principal hereof and interest hereon and the
respective dates thereof shall be endorsed by the holder hereof on the schedules
attached hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof, or otherwise recorded by such holder
in its internal records; provided, however, that the failure of the holder
hereof to make such a notation or any error in such notation shall not affect
the obligations of the Primary Obligors under this Note.

This Note is one of the Notes referred to in the Contribution Deferral Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Contribution Deferral
Agreement, all upon the terms and conditions therein specified. This Note is
entitled to the benefit of the Contribution Deferral Agreement and is guaranteed
and, subject to terms, conditions and provisions of the Intercreditor Agreement,
secured as provided therein and in the other Fund Documents referred to in the
Contribution Deferral Agreement. THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

This Note may be executed simultaneously with counterparts, any one of which
need not contain the signatures of more than one Primary Obligor, but all such
counterparts taken together shall constitute one and the same Note.

[This space intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Primary Obligor has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

YRC INC., a Delaware corporation By:       Name:   Title: USF HOLLAND INC., a
Michigan corporation By:     Name:   Title:   NEW PENN MOTOR EXPRESS, INC., a
Pennsylvania corporation By:     Name:   Title:   USF REDDAWAY INC., an Oregon
corporation By:     Name:   Title:  



--------------------------------------------------------------------------------

Schedule A to Note

Principal

 

Date

  

Unpaid Principal Amount of this Note

  

Amount of Principal of this Note Repaid

                                   



--------------------------------------------------------------------------------

Exhibit C

Form of Guarantee

See attached.



--------------------------------------------------------------------------------

NON-RECOURSE GUARANTY AGREEMENT

THIS NON-RECOURSE GUARANTY AGREEMENT (this “Non-Recourse Guaranty”), dated as of
June     , 2009, is entered into by and among:
(i)                                          ,
(ii)                                          , [OTHERS] (iii) each other
Affiliate of a Primary Obligor (as defined below) that becomes party hereto from
time to time pursuant to a joinder agreement attached hereto as Exhibit A (each
a “Guarantor” and collectively the “Guarantors”); (iv) Wilmington Trust Company,
as agent for the Funds (as defined below) (together with its permitted
successors and assigns, in such capacity, the “Agent”) for the benefit of the
Funds. Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Contribution Deferral Agreement.

RECITALS

WHEREAS, pursuant to the Contribution Deferral Agreement dated as of June     ,
2009 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Contribution Deferral Agreement”) among YRC INC., a
Delaware corporation (“YRC”), USF HOLLAND, INC., a Michigan corporation
(“Holland”), NEW PENN MOTOR EXPRESS INC., a Pennsylvania corporation (“New
Penn”), USF REDDAWAY INC., an Oregon corporation (“Reddaway”; together with YRC,
Holland and Reddaway, the “Primary Obligors”), the TRUSTEES for the CENTRAL
STATES, SOUTHEAST AND SOUTHWEST AREAS PENSION FUND (the “CS Pension Fund”)[,
                    ], each other pension fund which executes a joinder
substantially in the form of Exhibit A attached to the Contribution Deferral
Agreement (each of the CS Pension Fund and such other pension funds, a “Fund”,
and collectively, the “Funds”) and the Agent, the Funds have agreed to defer the
receipt of payment of the Deferred Pension Payments upon the terms and subject
to the conditions set forth therein;

WHEREAS, each Guarantor has agreed to guaranty the Obligations (as defined in
the Contribution Deferral Agreement) of the Primary Obligors;

WHEREAS, each Guarantor will derive substantial direct and indirect benefits
from the deferral of the Deferred Pension Payments under the Contribution
Deferral Agreement; and

[WHEREAS, it is a condition to the obligation of the Funds to defer the receipt
of their respective Deferred Pension Payments under the Contribution Deferral
Agreement that the Guarantors shall have executed and delivered this
Non-Recourse Guaranty.]

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and to induce the Funds to
defer the receipt of payment of the Deferred Pension Payments, each Guarantor
hereby agrees with the Funds as follows:

ARTICLE 1

Section 1.1 Defined Terms.

(a) “Guaranteed Obligations” means the due and punctual payment of (a) all
Deferred Pension Payments and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Deferred Pension Payments when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (b) all
Obligations of the Primary Obligors under the Fund Documents and (c) all other
reasonable out-of-pocket fees, costs, expenses (including, without limitation,
the fees and expenses of the Agent, Agent’s sub-agents and counsel) and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of each Fund and the Agent under this
Non-Recourse Guaranty, the Contribution Deferral Agreement, and the other Fund
Documents.

ARTICLE 2

Section 2.1 Non-Recourse Guaranty.

(a) Subject to the limitation set forth in Section 2.1(f), each Guarantor hereby
agrees that such Guarantor is jointly and severally liable for, and hereby
absolutely, irrevocably and unconditionally guarantees to the Agent, the Funds
and their respective permitted successors and assigns, the full and prompt
payment (whether at stated maturity, by acceleration or otherwise) of, all
Guaranteed Obligations owed or hereafter owing to the Agent or the Funds by each
of the Primary Obligors and each other Guarantor. Subject to the limitation set
forth in Section 2.1(f), each Guarantor agrees that its guaranty obligation
hereunder is a continuing guaranty of payment and not of collection, that,
subject to Section 2.2 its obligations under this Section 2.1 shall not be
discharged until payment in cash, in full, of the Guaranteed Obligations (other
than contingent obligations not due and owing) has occurred and this
Non-Recourse Guaranty has been terminated, and that its obligations under this
Section 2.1 shall be absolute and unconditional, irrespective of, and unaffected
by,

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Non-Recourse Guaranty, the Contribution
Deferral Agreement, any other Fund Document or any other agreement, document or
instrument to which an Obligor is or may become a party;

(ii) the absence of any action to enforce this Non-Recourse Guaranty (including
this Section 2.1), the Contribution Deferral Agreement or any other Fund
Document or the waiver or consent by the Funds and/or the Agent with respect to
any of the provisions thereof;



--------------------------------------------------------------------------------

(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Guaranteed Obligations or any action, or the
absence of any action, by the Funds and/or the Agent in respect thereof
(including the release of any such security);

(iv) the insolvency of any Obligor; or

(v) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor (other than payment or
performance).

Each Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the Guaranteed Obligations guaranteed
hereunder.

(b) To the extent permitted by applicable law, each Guarantor expressly waives
all rights it may have now or in the future under any statute, or at common law,
or at law or in equity, or otherwise, to compel the Agent or the Funds to
marshal assets or to proceed in respect of the Guaranteed Obligations guaranteed
hereunder against any other Obligor, any other party or against any security for
the payment and performance of the Guaranteed Obligations before proceeding
against, or as a condition to proceeding against, such Guarantor. It is agreed
among each Guarantor, the Agent and the Funds that the foregoing waivers are of
the essence of the transaction contemplated by this Non-Recourse Guaranty and
the other Fund Documents and that, but for the provisions of this Section 2.1
and such waivers, the Agent and the Funds would decline to enter into the
Contribution Deferral Agreement or any other Fund Document.

(c) Each Guarantor agrees that the provisions of this 2.1 are for the benefit of
the Agent and the Funds and their respective permitted successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between any
other Guarantor and the Agent or the Funds, the obligations of such other
Guarantor under this Non-Recourse Guaranty or any other Fund Documents.

(d) Notwithstanding anything to the contrary in this Non-Recourse Guaranty or in
any other Fund Document, except as set forth in clause (g) of this Section 2.1,
until payment in full of the Guaranteed Obligations (other than contingent
obligations not due and owing), each Guarantor hereby agrees not to exercise any
and all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and waives any and all defenses
available to a surety, guarantor or accommodation co-obligor of the Guaranteed
Obligations. Each Guarantor acknowledges and agrees that this clause (d) is
intended to benefit the Agent and the Funds and shall not limit or otherwise
affect such Guarantor’s liability hereunder or the enforceability of this
Section 2.1, and that the Agent and the Funds and their respective permitted
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this clause (d) of this Section 2.1.



--------------------------------------------------------------------------------

(e) If, in the exercise of any of its rights and remedies, the Agent or the
Funds would, absent appropriate waivers, forfeit any of their rights or
remedies, including its right to enter a deficiency judgment against any Primary
Obligor, any other Guarantor or any other Person, whether because of any
applicable laws pertaining to “election of remedies” or the like, each Guarantor
hereby consents to such action by the Agent or the Funds and waives any claim or
defense based upon such action, even if such action by the Agent or the Funds
shall result in a full or partial loss of any rights of subrogation that each
Guarantor might otherwise have had but for such action by the Agent or the
Funds. Any election of remedies that results in the denial or impairment of the
right of the Agent or the Funds to seek a deficiency judgment against any
Guarantor or any Primary Obligor shall not impair any other Guarantor’s
obligation to pay the full amount of the Guaranteed Obligations.

(f) Notwithstanding anything in this Non-Recourse Guaranty to the contrary,
subject to the Intercreditor Agreement, under this Non-Recourse Guaranty:

(i) no recourse shall be had for the payment or performance of the Guaranteed
Obligations against any Guarantor in its individual capacity or any of its
trustees, members, managers, officers or directors, other than in connection
with the enforcement of Agent’s security interest in and lien upon the
Collateral such Guarantor provided to secure the Guaranteed Obligations;

(ii) Agent shall not have recourse for payment of the Guaranteed Obligations to
any assets of any Guarantor other than the Collateral such Guarantor provided to
secure the Guaranteed Obligations; and

(iii) no Guarantor shall be liable, directly or indirectly, for the payment or
performance of the Guaranteed Obligations, except to the extent of the
Collateral owned by such Guarantor.

(g) To the extent that any Guarantor shall make a payment under this Section 2.1
of all or any of the Guaranteed Obligations (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Guarantor, exceeds the amount that such Guarantor would otherwise
have paid if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion that such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following payment in full in cash of the Guaranteed Obligations
(other than contingent indemnity obligations to the extent no claim giving rise



--------------------------------------------------------------------------------

thereto has been asserted) and termination of this Non-Recourse Guaranty, such
Guarantor shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Guarantor for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment. As of any date of determination, the “Allocable
Amount” of each Guarantor shall be equal to the maximum amount of the claim that
could then be recovered from such Guarantor under this Section 2.1 without
rendering such claim voidable or avoidable under Section 548 of Chapter 11 of
the Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer
Act, Uniform Fraudulent Conveyance Act or similar statute or common law. This
clause (g) of this Section 2.1 is intended only to define the relative rights of
the Guarantors and nothing set forth in this clause (g) of this Section 2.1 is
intended to or shall impair the obligations of the Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Non-Recourse Guaranty, including clause
(a) of this Section 2.1. The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets of the
Guarantor to which such contribution and indemnification is owing. The rights of
the indemnifying Guarantors against other Obligors under this clause (g) of this
Section 2.1 shall be exercisable only upon the full payment of the Guaranteed
Obligations.

(h) The liability of each Guarantor under this Section 2.1 is in addition to and
shall be cumulative with all liabilities of each other Guarantor to the Funds
and the Agent under this Non-Recourse Guaranty and the other Fund Documents to
which such Guarantor is a party or in respect of any Guaranteed Obligations or
obligation of the other Guarantor, without any limitation as to amount, unless
the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

ARTICLE 3

Each Guarantor represents and warrants to the Agent and each of the Funds that:

(a) Organization; Powers. Such Guarantor (a) is organized, validly existing and
in good standing (to the extent that such concept is applicable in the relevant
jurisdiction) under the laws of the jurisdiction of its organization or
incorporation as applicable, and (b) has all corporate or organizational
requisite corporate power and authority to carry on its business as now
conducted.

(b) Authorization; Enforceability. The guaranty of the Guaranteed Obligations
hereunder are within such Guarantor’s corporate or organizational powers and
have been duly authorized by all necessary organizational and, if required,
stockholder or shareholder action. Such Guarantor has all requisite corporate or
organizational power to carry out and perform its obligations under the terms of
this Non-Recourse Guaranty. Each Guarantor has duly executed and delivered this
Non-Recourse Guaranty. This Non-Recourse Guaranty constitutes the



--------------------------------------------------------------------------------

legal, valid and binding obligation of each Guarantor, enforceable against such
Guarantor in accordance with its terms subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

ARTICLE 4

Section 4.1 Amendments. None of the terms or provisions of this Non-Recourse
Guaranty may be waived, amended, supplemented or otherwise modified except as
set forth in Section 11.03 of the Contribution Deferral Agreement.

Section 4.2 Notices. All notices, requests and demands to or upon the Agent, any
Fund or any Guarantor hereunder shall be effected in the manner provided for in
Section 11.14 of the Contribution Deferral Agreement; provided, however, that
any such notice, request or demand to or upon any Guarantor shall be addressed
to an Obligor’s notice address set forth in Section 11.14 of the Contribution
Deferral Agreement.

Section 4.3 Successors and Assigns. This Non-Recourse Guaranty shall be binding
upon the permitted successors and assigns of each Guarantor and shall inure to
the benefit of the Agent, the Funds and their permitted successors and assigns
under the Contribution Deferral Agreement.

Section 4.4 Counterparts. This Non-Recourse Guaranty may be executed
simultaneously in counterparts (including by means of telecopied or PDF
signature pages), any one of which need not contain the signatures of more than
one party hereto, but all such counterparts taken together shall constitute one
and the same Agreement.

Section 4.5 Severability. Whenever possible, each provision of this Non-Recourse
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Non-Recourse Guaranty or the
application of any such provision to any Person or circumstance shall be held to
be prohibited by, illegal or unenforceable under applicable law in any respect
by a court of competent jurisdiction, such provision shall be ineffective only
to the extent of such prohibition or illegality or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of this
Non-Recourse Guaranty; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 4.6 No Third Party Beneficiaries. This Non-Recourse Guaranty is for the
sole benefit of the parties hereto and their successors and permitted assigns
and nothing herein expressed or implied shall give or be construed to give any
Person, other than the parties hereto and the Funds and their successors and
permitted assigns, any legal or equitable rights hereunder.



--------------------------------------------------------------------------------

Section 4.7 Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Non-Recourse Guaranty shall be
governed by, and construed in accordance with, the laws of the State of New York
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of New York or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of New York. In furtherance of the foregoing, the internal law of the State of
New York shall control the interpretation and construction of this Non-Recourse
Guaranty (and all exhibits hereto, if any), even though under that
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

Section 4.8 Conflicts. With respect to the Agent and the Funds and the
obligations of the Agent under the Fund Documents only, in the event of a
conflict between this Agreement and the Fund Documents, the terms of the Fund
Documents shall govern and control.

Section 4.9 Mutual Waiver of Jury Trial. BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS NON-RECOURSE GUARANTY HEREBY WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT,
TORT, OR OTHERWISE, ARISING OUT OF, CONNECTION WITH, RELATED OR INCIDENTAL TO
THIS NON-RECOURSE GUARANTY, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE
RELATIONSHIP ESTABLISHED AMONG THE PARTIES HEREUNDER.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Non-Recourse Guaranty to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

                                         , as a Guarantor By:  

 

  Name:   Title:                                          , as a Guarantor By:  

 

  Name:   Title:

 

[Signature Page to Non-Recourse Guaranty Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY, as Agent By:  

 

  Name:   Title:

 

[Signature Page to Non-Recourse Guaranty Agreement]



--------------------------------------------------------------------------------

Exhibit D

Form of Reaffirmation Agreement



--------------------------------------------------------------------------------

Exhibit E-1

Form of Amended and Restated Mortgage (First Priority Collateral)



--------------------------------------------------------------------------------

Exhibit E-2

Form of Amended and Restated Mortgage (Third Priority Collateral)



--------------------------------------------------------------------------------

Exhibit F-1

Senior Credit Facility



--------------------------------------------------------------------------------

Exhibit F-2

10% Series A Convertible Senior Secured Notes Indenture



--------------------------------------------------------------------------------

Exhibit F-3

10% Series B Convertible Senior Secured Notes Indenture



--------------------------------------------------------------------------------

Exhibit G

List of Closing Documents

 

1) Officer Certificate from each Primary Obligor, attaching recent good standing
from its jurisdiction of organization, its organizational documents, resolutions
approving the facility and incumbency.

 

2) Closing Certificate

 

3) Local Counsel Opinions with respect to each Amended and Restated Mortgage
(First Priority Collateral) and Amended and Restated Mortgage (Third Priority
Collateral)

 

4) Provide copies of the executed ABL Facility, ABL Security Documents, Senior
Credit Facility, Amended and Restated Pledge and Security Agreement with respect
to the Senior Credit Facility, Collateral Trust Agreement with respect to the
Convertible Facility, 10% Series A Convertible Senior Secured Notes Indenture,
10% Series B Convertible Senior Secured Notes Indenture, Pledge and Security
Agreement with respect to the Convertible Facility

 

5) Provide copies of other documents delivered in connection with the ABL
Facility, the Senior Credit Facility, the Convertible Facility that may be
reasonably requested by a Fund or the Agent in advance of the Effective Date